Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered July 6, 2005, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s request for youthful offender status, given that, inter alia, the defendant, who had a prior criminal record, displayed what appeared to be a handgun during this premeditated robbery (see CPL 720.10, 720.20; People v Moralez, 267 AD2d 334 [1999]; People v Johnson, 220 AD2d 775, 776 [1995]; People v Vera, 206 AD2d 494 [1994]). Rivera, J.P., Krausman, Florio, Carni and Balkin, JJ., concur.